           Case 2:20-cv-01184-RSL Document 11 Filed 11/16/20 Page 1 of 1



 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE
 6    DORIN GRIGORAS,
 7                  Petitioner,
                                                               Case No. C20-1184RSL
 8           v.
                                                               ORDER TO SHOW CAUSE
 9    ICE FIELD OFFICE DIRECTOR,
10                  Respondent.
11

12
            On October 30, 2020, Michelle L. Peterson, United States Magistrate Judge, issued her
13
     Report and Recommendation in the above-captioned matter. The Report and Recommendation
14
     was mailed to petitioner, but was returned unopened on November 10, 2020, as petitioner
15
     apparently no longer resides at the address on file with the Court.
16
            The Clerk of Court is directed to strike the Report and Recommendation from the
17
     Court’s motion calendar and to note a “Rule 41 dismissal proceeding” on the calendar for
18
     Friday, January 22, 2021. If plaintiff fails to notify the Court and opposing parties of his
19
     current address by that date, the Court will dismiss the action without prejudice for failure to
20
     prosecute under Local Civil Rule 41(b)(2).
21
                   DATED this 16th day of November, 2020.
22

23

24
                                                A
                                                Robert S. Lasnik
                                                United States District Judge
25

26

     ORDER TO SHOW CAUSE - 1
